Taliaferro, J.
The plaintiffs sue on an account for supplies furnished, amounting to $652 79, with interest from nineteenth November, 1870. The defendant was duly cited, a judgment by default regularly taken and afterward final judgment rendered. No defense was made. A witness introduced by plaintiffs testified that the defendant admitted to him that the debt was due and unpaid. There was judgment as prayed for by the plaintiffs and a third party has appealed. The appellant alleges that he is a creditor of the defendant and also his assignee and charged by him with tho administration of his property for tlio benefit of his creditors. That tho judgment confers an unjust preference in favor of plaintiffs over tho other creditors of the defendant, and that lie is interested in having the judgment-annulled and set aside. lie avers that the judgment was rendered upon sufficient evidence.
We see nothing, in the defense sot up in this court. It has been long, settled that a judgment, by default is a sufficient corroborative circumstance with the testimony of one witness to establish a claim amounting to more than five hundred dollars. 7 La. 181; 4 Rob. 258; 10 An. 270.
It is therefore ordered, adjudged and decreed that the judgment of. the district court be affirmed with costs.